Case 1:20-cr-00333-RBJ Document 14 Filed 10/23/20 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

CASE NO. 20-cr-333-RBJ

UNITED STATES OF AMERICA,

       Plaintiff,

v.


     1. WAYNE TYNER,

       Defendant.


                             NOTICE OF DISPOSITION


        Defendant, Wayne Tyner, by and through his attorney, Peter Hedeen, notifies
the Court that a disposition has been reached in this matter. The Defendant requests
that this matter be set for a hearing on his change of plea.

       Dated this Friday, October 23, 2020.


                                         Respectfully submitted,



                                         __S/Peter Hedeen___
                                         Peter Hedeen
                                         2373 Central Park Blvd.
                                         Suite 100
                                         Denver, CO 80238
                                         720-979-0927
                                         303-803-1501 Fax




                                              -1-
Case 1:20-cr-00333-RBJ Document 14 Filed 10/23/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF MAILING

        I hereby certify that on Friday, October 23, 2020, I electronically filed the
foregoing with the Clerk of the Court using the court’s ECF system which will send
notification of such filing to all counsel of record and the following e-mail address:


Gregory Holloway, Assistant United States Attorney
Gregory.Holloway@usdoj.gov

And, I hereby certify that I have mailed or served the document or paper to the
following non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated
by the non-participant’s name:

Mr. Wayne Tyner (via U.S. Mail)


                                   __S/Peter Hedeen___
                                   Peter Hedeen
                                   2373 Central Park Blvd.
                                   Suite 100
                                   Denver, CO 80238
                                   720-979-0927
                                   303-803-1501 Fax




                                            -2-
